IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE

                             MAY 1998 SESSION
                                                        FILED
                                                           May 22, 1998
STATE OF TENNESSEE,                 )
                                    )   C.C.A. NO. 01C01-9708-CC-00380
                                                        Cecil W. Crowson
      Appellee,                     )
                                                      Appellate Court Clerk
                                    )   MONTGOMERY COUNTY
VS.                                 )   (Nos. 31454, 35313, 37414 Below)
                                    )
ANNA M. EADIE,                      )   The Hon. John H. Gasaway
                                    )
      Appellant.                    )   (Revocation of Community Corrections)



FOR THE APPELLANT:                  FOR THE APPELLEE:

COLLIER W. GOODLETT                 JOHN KNOX WALKUP
Assistant Public Defender.          Attorney General and Reporter
19th Judicial District
109 S. Second Street                DARYL J. BRAND
Clarksville, TN 37040               Assistant Attorney General
                                    Cordell Hull Building, Second Floor
                                    425 Fifth Avenue North
                                    Nashville, TN 37243-0493

                                    JOHN WESLEY CARNEY, JR.
                                    District Attorney General

                                    ARTHUR F. BIEBER
                                    Assistant District Attorney General
                                    204 Franklin Street, Suite 200
                                    Clarksville, TN 37040




OPINION FILED _______________________



AFFIRMED PURSUANT TO RULE 20



DAVID G. HAYES, JUDGE
                                                 OPINION



                 The appellant, Anna M. Eadie, appeals as of right from the trial court’s

revocation of her community corrections sentence. She contends that the evidence

presented at her revocation hearing is insufficient, as a matter of law, to support a

revocation of community corrections. 1 Based on our review of the briefs and of the entire

record in this cause, we conclude that this is an appropriate case for affirmance under Rule

20, Tennessee Court of Criminal Appeals Rules.



                 In 1993, the appellant entered a guilty plea to DUI, first offense, and she was

sentenced to 11 months and 29 days, all of which was suspended. She was also ordered

to pay a $250 fine. The appellant violated probation in 1993 by failing to report to her

probation officer and by failing to report a change of address. In 1995, the appellant again

violated probation when she was convicted of two counts of forgery. The appellant was

sentenced to two years for each count of forgery, to be served consecutively. Both

sentences were suspended. She was also ordered to pay all court costs and restitution.

In 1996, the appellant was convicted of a separate charge of forgery and was sentenced

to two years of community corrections. She was again ordered to pay restitution. Based

on this conviction of forgery, the trial court revoked the appellant’s probation being served

for her DUI and prior forgery convictions. The appellant was ordered to serve the

remainder of those sentences on community corrections, consecutively to her 1996

sentence for forgery.



                 The appellant’s community corrections sentence began on October 10, 1996.

Subsequently, on November 14, 1996, a violation warrant was issued. The appellant was

served with the violation warrant on March 14, 1997, and the appellant reported to her

community corrections supervisor approximately one week later.




        1
        The appellant’s counsel has filed a brief pursuant to Anders v. Calif ornia , 386 U.S . 738, 87 S .Ct.
1396, 18 L.Ed .2d 493 ( 1967). In th at brief, counsel requested that he be allowed to withdraw from
representing the appellant in the above- styled cas e. Cou nse l shou ld now mo ve to w ithdra w pu rsua nt to R ule
14, Tennessee Supreme Court Rules.

                                                        -1-
              At the revocation hearing, the appellant’s community corrections supervisor

testified that the appellant failed to report, left the county without permission, and failed to

pay required court costs. The appellant admitted that she failed to report to her community

corrections supervisor. She also admitted going to South Carolina for two weeks without

requesting permission. While the record indicates that the appellant began complying with

the conditions of community corrections after the violation warrant was served, she could

offer no explanation as to why she had failed to comply in the past. Based on the proof,

the trial court revoked the appellant’s community corrections sentence and ordered that

the appellant serve the remainder of her sentence in confinement.



              Upon a finding that a defendant has violated the conditions of community

corrections, it is within the trial court’s discretion to order the defendant to serve the

sentence in confinement. State v. Harkins, 811 S.W.2d 79, 82 (Tenn.1991). In order for

this Court to find that a trial court abused its discretion in a revocation proceeding, it must

be established that the record contains no substantial evidence to support the conclusion

of the trial judge that the defendant violated the terms of the community corrections

program. Id. The proof of a violation of community corrections need not be established

beyond a reasonable doubt, but it is sufficient if it allows the trial judge to make a

conscientious and intelligent decision. Id.; State v. Milton, 673 S.W.2d 555, 557 (Tenn.

Crim. App. 1984).



              In revoking the appellant’s community corrections sentence, the trial court

made the following findings:



       The issue before the Court is whether or not she violated her sentence, and
       the Court finds that she did. She failed to report. She did not get permission
       before leaving the area. She has not complied with the conditions of her
       sentence.

               The record reflects that Ms. Eadie has, by my count, been accused
       of violating probation at least six times since 1992. For five years Ms. Eadie
       has been in and out of this court. And she’s been on every program there
       is that I know of.


              The Court told Ms. Eadie back in October of ‘96 when she stood right


                                              -2-
       there that the opportunity that I gave her then would be her last, so it is. You
       are ordered to serve the balance of you [sic] sentence with TDOC.



              On this record, it is clear that the trial court was justified in finding that the

appellant violated her community corrections and that the proof of the appellant’s violations

was sufficient to allow the trial court to make a conscientious and intelligent decision.

Accordingly, based upon a reading of the entire record, the briefs of the parties, and the

applicable law, this Court finds that the judgment of the trial court should be affirmed

pursuant to Rule 20, Tennessee Court of Criminal Appeals Rules.



              IT IS, THEREFORE, ORDERED that the judgment of the trial court is

affirmed pursuant to Rule 20. Because the petitioner is indigent, costs of this appeal are

taxed to the state.



                                    ________________________________
                                    DAVID G. HAYES, JUDGE


CONCUR:


________________________________
GARY R. WADE, PRESIDING JUDGE


________________________________
JERRY L. SMITH, JUDGE




                                             -3-